PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/127,032
Filing Date: 19 Sep 2016
Appellant(s): FRANKLIN, Amitai, Aharon



__________________
[ Martin D. Moynihan]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues (see pgs 10-14) Examiner failed to show a prima facie case of obviousness, and Examiner erred in his rejection because the Examiner failed to show why a person having skills in the art would have taken the device as disclosed by Ferris and amend it as suggested by the examiner to achieve the claimed invention, especially because the teachings of Ferris, which are embodied in his device, teach away from the claimed invention.  
Appellant specifically argues (Appeal Brief pg 13; Newly presented obviousness argument):
-  That Examiner failed to show obviousness regarding why a person having skills in the art would have chosen to amend the pressure pin to allow it to open the valve core of the inflation valve of the object being inflated to the distance as disclosed in claimed invention.
- That Ferris does not disclose the importance of how much to open the valve of the object being inflated.


Answer
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In the present case, Appellant discloses that the rationale for depression pin configuration is “ideally to depress to the maximum of the allowed travel (Specification, pg 14, para 80)”,  “to press and open a pneumatic tire valve pin more than any regular 
	However, the achievement of linear flow within a containing structure is routinely accomplished through the correct calculation of pipe dimensions, flow velocity, and fluid characteristics.  It would have been an obvious matter of design choice to make the different portions of the apparatus as taught by Ferris (to include tube diameter and length of the depression pin) to whatever relative sizes necessary to achieve linear flow and avoid a stuck valve through the creation of a larger opening, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
With regards to Appellant’s opinion that Ferris’ did not “disclose the importance of how much to open the valve of the object being inflated.”, Examiner respectfully disagrees, noting that “importance” does not have an effect on the structure of Ferris, which, with simple changes in the proportions of components as explained above, continue to read upon Appellant’s claim.
With regards to Appellant’s argument of “Examiner suggests that, in Ferris' device, slowing the velocity of transfer of material, for example by reducing the pressure…”  Examiner respectfully disagrees, as this was not stated by Examiner in any previous Office Action nor correspondence. 
 Appellant previously claimed “an internal space has a near constant flow area cross section that avoids sharp edges which would cause separation or which interfere 
In the rejection of this limitation, Examiner noted (Office Action, Final Rejection, 12 August 2021, pg 9) that the achievement of linear (laminar) flow within a containing structure is routinely accomplished through the correct calculation of pipe dimensions, flow velocity, and fluid characteristics. Examiner maintains that it would have been an obvious matter of design choice to make the different portions of the apparatus as taught by Ferris (to include tube diameter and length of the depression pin) to whatever relative sizes necessary to achieve linear flow and avoid a stuck valve through the creation of a larger opening, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Therefore, Examiner concludes that Appellant’s argument on reducing pressure are spurious, and therefore moot.
	With regards to Appellant’s argument that Examiner’s “suggestions” contradict the scope of both inventions (described by Appellant as “to provide a quick solution to a wheel that has a puncture”), Examiner respectfully disagrees, noting that neither Appellant’s disclosure, claims, nor the teachings of Ferris mention anything concerning the repair times, or increased speed of repair over the prior art.  Regardless, Examiner maintains that the rejections of Appellant’s claims over the structure as taught by Ferris remains valid.

Appellant further argues (pg 14-17) the Examiner erred, and that the “the inner diameter of the female connector, as shown in Figure 9 above (Ferris), apparently does not remain constant due to the plurality of parts included in the valve.  Appellant specifically argues that this teaching of Ferris does not read upon Appellant’s claim of utilizing “an internal space has a near constant flow area cross section that avoids sharp edges which would cause separation or which interfere with alignment of said fibers in said Sealant Slime sealing agent at said pressure"

Answer
Examiner respectfully disagrees, and continues to maintain that what is disclosured does not appear to have either a “substantially constant cross section throughout the flow-path” in the connection between tube 601 and connector 6000 (as previously claimed in earlier versions of the claim set), nor (other than tube 601 and /or 601a itself) a flow path with “a near constant flow area cross section that avoids sharp edges”.  As mentioned above and in previous Office Actions, Figs. 6-8 appear to show various changes in cross section with regards to the flow path.
As stated in previous Office Actions, Examiner maintains that while Appellant’s claimed tube (disclosed in the Specification and Drawings as Item 601 and/or 601a, as best understood by Examiner) has an internal space with a near constant flow area cross section that avoids sharp edges, it is nonetheless shown to be attached to item 700, as shown in Figs. 6-8.  Figs. 6 and 8 clearly show a reduction in flow area cross section as fluid enters item 700 from tube 601 and/or 601a.  

Therefore, Examiner concludes that the disclosures of Ferris continue to read upon Appellant’s claims.

Appellant also argues (Newly presented argument, pgs 17-18) that the Examiner has failed to show (with regards to Claim 20) "some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Appellant specifically argues (pg 18), that “Ferris apparently is trying to avoid spray back by allowing first the connection to the device to the valve and then allowing the depressing pin to activate the valve. The Examiner failed to show why a person having skills in the art would go against the teachings of Ferris and provide a longer depression pin in order to provide a maximum opening of the inflation valve.”
	Answer
The Examiner has considered the above argument and respectfully disagrees. Examiner further notes that Ferris does teach an apparatus that eliminates “sprayback”; and that this is the basic problem Appellant is also trying to solve by achieving “laminar flow” as previously claimed in earlier iterations of the claim set.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER M. AFFUL/Examiner, Art Unit 3753 

                                                                                                                                                                                                       Conferees:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753

/MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.